103 F.3d 129
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Earl G. HESS, Jr.;  James G. Hess;  Minor nfr Earl G. Hess,Jr.;  Elizabeth G. Hess, Minor nfr Earl G. Hess,Jr., Plaintiffs-Appellants,v.Patricia L. HESS, Defendant-Appellee.
No. 96-5202.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1996.

Before:  CONTIE, SUHRHEINRICH, and MOORE, Circuit Judges.

ORDER

1
Earl G. Hess, Jr., a Tennessee citizen, appeals pro se and purportedly on behalf of his two minor children a district court order dismissing for lack of subject matter jurisdiction a complaint which he filed.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Hess filed a document which named his ex-wife as a defendant and which stated that he and his children "would appeal their state civil cases to the U.S. District Court."   He sought review of a child custody decision awarding custody of the children to his ex-wife.  The district court sua sponte dismissed the action for lack of subject matter jurisdiction.  Hess appealed and has filed a motion to consider new evidence.


3
This court reviews de novo dismissals for lack of subject matter jurisdiction.  Duncan v. Rolm Mil-Spec Computers, 917 F.2d 261, 263 (6th Cir.1990).  The record in this case reveals that dismissal was proper.  District courts have no authority to review final judgments of a state court.  See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).


4
Accordingly, all pending motions are denied and the district court's order is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.